Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/2020 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art reference GB 2268979 A teaches:
A turbomachine rotor 6 having axial grooves in which the roots (8) of the blades 9 are received is provided with an annular side plate 1 masking the ends of the axial grooves, and a retainer ring 2 disposed between the side plate and radial flanges 16 carried by the blades. Interengaging inclined surfaces 23 and 18 on the radial flanges 16 and retainer ring 2 cause the ring 2 to press axially against the side plate 1 in response to the centrifugal forces acting on the ring 2, and stop means 15 provided on the blades or rotor 6 act to prevent centrifugal movement of the side plate 1. Alternatively, (Fig 5) the interengaging inclined surfaces may be provided on the rotor and side plate so that the side plate is pressed against the retainer ring, and stop means on the side plate and retainer ring limit centrifugal movement of the retainer 
But fails to teach:
a rotor disk extending around an axis A, and
a sealing flange centered on the axis A, the flange including a radially external portion that can come into contact with a face axially opposite the rotor disk in order to provide the tightness and a radially internal portion including a groove open axially towards the rotor disk and including a ring which is received in the groove of the flange and which is received in said groove of the flange,
wherein the ring includes at least one protruding tappet that is received in a notch formed in the flange.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873.  The examiner can normally be reached on IFP Mon- Fri 8:30 am- 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745